Mr. Justice Dean
Dissenting :
I dissent from the judgment in this case. On the testimony of the witness Sayre, the jury might, at least, have doubted as to whether there was not great passion induced by sufficient provocation, at the time the shots were fired by the prisoner. Under such circumstances, it was clearly the duty of the court below to define what constituted manslaughter, and to call the attention of the jury to what evidence would reduce the offense to this lower grade of homicide. He gave no instructions on that subject; of this, the prisoner has a right to complain, and the judgment of the oyer and terminer should be reversed and a new trial granted him.